DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 7-10 in the reply filed on August 9, 2021 is acknowledged. Claims 11-21 have been withdrawn from consideration.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-4 and 7-10 are related to a method (i.e. a process). Accordingly, claims 1-4 and 7-10 are all within one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:


Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A method for gathering and indexing medical records housed on multiple databases using a cloud-based interactive digital medical imaging and patient health information exchange system, the method comprising: 
connecting, using a remote server, to one or more medical records databases in real-time, wherein the one or more medical records databases comprise a picture archiving and communicating systems (PACS) database and an electronic medical record (EMR) database; 
searching, from the PACS database and the EMR, one or more medical records for a patient; 
locating the one or more medical records; 
retrieving the one or more medical records from the PACS database and the EMR database; 
extracting, using a processor, metadata from the one or more medical records; 
indexing, using the processor, the one or more medical records, using the extracted metadata; 
utilizing, via the processor, artificial intelligence to generate a link based on the indexed one or more medical records of the patient, wherein a subset of the indexed one or more medical records of the patient comprise protected health information (PHI) records of the user; 
2automatically transmitting, via the remote server, a Health Insurance Portability and Accountability Act (HIPAA) form to the patient to complete and electronically forward to a physician by selecting a state, a city or a town, and a name of the physician; 
receiving, from the physician and via the remote server, a signed confirmation statement that the physician reviewed content of the HIPAA form, wherein presence of the signed confirmation statement allows for viewing access of a PHI subgroup originally selected by the patient; 
automatically generating, via the processor, a HIPAA review confirmation receipt for the HIPAA form, wherein the HIPAA review confirmation receipt comprises a patient code; 
automatically transmitting, via the remote server, the HIPAA review confirmation receipt via email to the patient and/or the physician; and 
allowing, via the remote server, for forwarding of the link to additional physicians to view the HIPAA form and the PHI subgroup.

The Examiner submits that the foregoing underlined limitations constitute a “certain methods of organizing human activity”, specifically managing human interactions because searching and gathering relevant patient information from medical records to create metadata and then to index the data is further used to allow protected health information from a patient to be seen by 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., computer server) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the following dependent claims further defines the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

In relation to claim 4 this claim recites indexing and summarizing medical records using information gathered from considering patient and doctor data, and therefore merely further define steps that were indicated as being part of the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method for gathering and indexing medical records housed on multiple databases using a cloud-based interactive digital medical imaging and patient health information exchange system, the method comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
connecting, using a remote server, to one or more medical records databases in real-time, wherein the one or more medical records databases comprise a picture archiving and communicating systems (PACS) database and an electronic medical record (EMR) database (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
searching, from the PACS database and the EMR, one or more medical records for a patient; 
locating the one or more medical records; 
retrieving the one or more medical records from the PACS database and the EMR database (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec); 
extracting, using a processor (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), metadata from the one or more medical records; 
indexing, using the processor, the one or more medical records, using the extracted metadata; 
utilizing, via the processor, artificial intelligence to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) generate a link based on the indexed one or more medical records of the patient, wherein a subset of the indexed one or more medical records of the patient comprise protected health information (PHI) records of the user; 
2automatically transmitting, via the remote server, a Health Insurance Portability and Accountability Act (HIPAA) form to the patient to complete and electronically forward to a physician by selecting a state, a city or a town, and a name of the physician; 
receiving, from the physician and via the remote server, a signed confirmation statement that the physician reviewed content of the HIPAA form (merely data gathering steps as noted below, see MPEP 2106.05(g) and Symantec), wherein presence of the signed confirmation statement allows for viewing access of a PHI subgroup originally selected by the patient; 
automatically generating, via the processor, a HIPAA review confirmation receipt for the HIPAA form, wherein the HIPAA review confirmation receipt comprises a patient code; 
automatically transmitting, via the remote server, the HIPAA review confirmation receipt via email to the patient and/or the physician (merely post solution activity as noted below, see MPEP 2106.05(g) and Symantec ); and 
allowing, via the remote server (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), for forwarding of the link to additional physicians to view the HIPAA form and the PHI subgroup.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a remote server and cloud based system, a processor, and artificial intelligence, the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of connecting, using a remote server, to one or more medical records databases in real-time, wherein the one or more medical records databases comprise a picture archiving and communicating systems (PACS) database and an electronic medical record (EMR) database and retrieving the one or more medical records from the PACS database and the EMR database, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of selecting data via a server to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of automatically transmitting, via the remote server, a Health Insurance Portability and Accountability Act (HIPAA) form to the patient to complete and electronically forward to a physician by selecting a state, a city or a town, and a name of the physician and receiving, from the physician and via the remote server, a signed confirmation statement that the physician reviewed content of the HIPAA form, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of “transmitting” a HIPAA form and “receiving” a confirmation to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of automatically transmitting, via the remote server, the HIPAA review confirmation receipt via email to the patient and/or the physician, is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to allow permission to show PHI, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a 

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 2: This claim specifies using connectivity standards to connect to medical databases, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).  Claim 3: This claim merely amount to merely using a computer component (memory storage medium) to perform the at least one abstract idea. (see MPEP § 2106.05(f)). Claims 4: This claim merely use data selected from groups of data from the patient, doctor, and relationship, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). Claims 5: This claim specify medical records being from medical imaging records, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). Claims 7: This claim specify the use of the GUI to search the selected data, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). Claims 8: This claim specify the use of the GUI to present the selected data, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). Claims 10: This claim specify the use of the GUI to present to input more data, and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)). 



2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a remote server and cloud based system, a processor, and artificial intelligence, the Examiner submits that these limitations amount to merely using a computer and/or computer components as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of connecting, using a remote server, to one or more medical records databases in real-time, wherein the one or more medical records databases comprise a picture archiving and communicating systems (PACS) database and an electronic medical record (EMR) database and retrieving the one or more medical records from the PACS database and the EMR database, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of selecting data via a server to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

Regarding the additional limitation of automatically transmitting, via the remote server, a Health Insurance Portability and Accountability Act (HIPAA) form to the patient to complete and electronically forward to a physician by selecting a state, a city or a town, and a name of the physician and receiving, from the physician and via the remote server, a signed confirmation statement that the physician reviewed content of the HIPAA form, this is merely a pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of “transmitting” a HIPAA form and “receiving” a confirmation to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

Regarding the additional limitation of automatically transmitting, via the remote server, the HIPAA review confirmation receipt via email to the patient and/or the physician, is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-4 and 7-10 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable by US 2018/0060496 to Bulleit et al. (“Bulleit”) in view of US 2018/0067986 A1 to Gupta et al. (“Gupta”) in further view of US 2009/0164474 A1 to Noumeir (“Noumeir”) in further view of US 2016/0210408 A1 to Yu et al. (“Yu”):

Regarding claim 1:
Bulleit teaches utilizing, via the processor, artificial intelligence to generate a link based on the indexed one or more medical records of the patient, wherein a subset of the indexed one or more medical records of the patient comprise protected health information (PHI) records of the user; 2([0066]- the system uses user identifiers, including a master patient index to gather the health information from a user. [0108]- a record can be selected easily from the system and the blockchain system ensures that the user can view only particular environments (blockchain usage can be interpreted as using AI), where the record can be part of a protected health information (PHI) record. [0110]- The request goes through a “smart contract” that has an access token for the healthcare data (this can be interpreted as the generated link).)
receiving, from the physician and via the remote server, a signed confirmation statement that the physician reviewed content of the HIPAA form, wherein presence of the signed confirmation statement allows for viewing access of a PHI subgroup originally selected by the patient; ([0015]- the blockchain system includes, for security 
allowing, via the remote server, for forwarding of the link to additional physicians to view the HIPAA form and the PHI subgroup. ([0061]- access tokens to view patient medical information can be generated to view access to the information and)
Bulleit however does not teach:
A method for gathering and indexing medical records housed on multiple databases using a cloud-based interactive digital medical imaging and patient health information exchange system, the method comprising: 
connecting, using a remote server, to one or more medical records databases in real-time, wherein the one or more medical records databases comprise a picture archiving and communicating systems (PACS) database and an electronic medical record (EMR) database; 
searching, from the PACS database and the EMR, one or more medical records for a patient; locating the one or more medical records; retrieving the one or more medical records from the PACS database and the EMR database; 
extracting, using a processor, metadata from the one or more medical records; indexing, using the processor, the one or more medical records, using the extracted metadata; 
automatically transmitting, via the remote server, a Health Insurance Portability and Accountability Act (HIPAA) form to the patient to complete and electronically forward to a physician by selecting a state, a city or a town, and a name of the physician;
automatically generating, via the processor, a HIPAA review confirmation receipt for the HIPAA form, wherein the HIPAA review confirmation receipt comprises a patient code; 
automatically transmitting, via the remote server, the HIPAA review confirmation receipt via email to the patient and/or the physician; and
Gupta however teaches before the effective filing date of the current invention that server based searching with indexes to identify records, which is described as electronic health records (the medical records) [0020, 0024, Figures 1, 3, 4]. Searching in the database for records is described [0026]. [0020] describes the records being searched as electronic health records (the medical records). [0021], [0058]- use of binary indexes are analyzed to identify the records.  [0034]-The metadata is the binary indicators that represents the data. 
Therefore, it would have been obvious to one of ordinary skill in the art of medical records indexing before the effective filing date of the claimed invention to modify the patient information consent system of Bulleit with the indexing system of Gupta because it provides better and easier access to patient data. 
Noumeir further teaches that it was well known in the art of medical records indexing before the effective filing date of the invention that when indexing and searching patient data [0030], the system to do so using both electronic health records and picture archiving and communicating systems (PACS) [0039].  [41] discusses a protocol converter between the PACS and the EHR (EMR) to allow the two systems with dissimilar communication protocols to be linked to communicate.
Therefore it would have been obvious to one of ordinary skill in the art of medical records indexing before the effective filing date of the claimed invention to use PACS and EMR for medical record databases of Noumeir for the system of Bulleit/Gupta because it is considered the standard for encoding medical images securely and effectively for better storage management of large amounts of data in hospital networks. 
Yu further teaches that it is well known in the art of medical record indexing that a release form that is processed based on HIPPA guidelines can be filled by a user [0147] and then transmitted to a medical facility based on the location of the facility [0110]. Additionally, The HIPPA release form also has a unique bar code that identifies the patient with the form when the form is released [0148]. The kiosk system for the patient allows the relevant health information and the HIPPA form to be forwarded to other medical professionals that have been approved to view the information; this includes a receipt of the executed HIPAA release form [0079]. An email can be sent to a medical professional if they requested patient information [0156].
Therefore it would have been obvious to one of ordinary skill in the art of patient records indexing before the effective filing date of the claimed invention to create a medical form forwarding system as taught by Yu to modify the system of Bulleit/Gupta/Noumeir to provide a more convenient document management system for patient medical forms. 

Regarding claim 2:
 
The method as recited in claim 1, wherein the connecting to the PACS database and the EMR database comprises establishing an application layer connectivity utilizing Health Level 7 (HL7) or Fast Healthcare Interoperability Resources (FHIR) and Digital Imaging and Communications in Medicine (DICOM) for imaging.
However, Noumeir teaches that it was well known in the art of medical records indexing before the effective filing date of the invention that when connecting to medical record databases and to query for patient information, secure connectivity standards are used, including Health Level 7 (HL7) and Digital Imaging and Communications in Medicine (DICOM) [0055]. See Figure 9, steps 350, 360.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use secure connectivity as taught by Noumeir to modify Bulleit/Gupta/Noumeir/Yu because connecting to a database through a network and transferring confidential patient information can be open to security threats. These secure connectivity standards increase security and minimize security threats.

Regarding claim 3:
Bulleit/Gupta/Noumeir/Yu teaches the limitations of claim 1. Bulleit however does not teach:
The method as recited in claim 1, further comprising storing the metadata in one or more storage mediums.
Gupta further teaches that the binary indexes (the metadata) are stored on a storage medium [0009].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the metadata as taught by Gupta to modify the system of Bulleit/Gupta/Noumeir/Yu to provide easy access to the metadata information

Regarding claim 4:
Bulleit/Gupta/Noumeir/Yu teaches the limitations of claim 1. Bulleit however does not teach:
wherein the indexing the one or more 3medical records further includes using data selected from the group consisting of: patient data; doctor data; and relationship data.
Gupta teaches: [0036]- the search platform gathers medical record data including medical history/chronic conditions (patient data), patient referral pattern (doctor data can be found from this), patient appointment behavior with a doctor (relationship data can be found form this)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using the further data as taught by Gupta to modify the system of Bulleit/Gupta/Noumeir/Yu to provide better nd more comprehensive medical data gathering.

Regarding claim 7:
Bulleit/Gupta/Noumeir/Yu teaches the limitations of claim 1. Bulleit however does not teach:
further comprising: searching the indexed one or more medical records, using the graphical user interface.
Gupta teaches: [0032] - search queries can be done on an interface using the binary indexes
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an interface as taught by Gupta to modify the system of Bulleit/Gupta/Noumeir/Yu to provide better and more comprehensive medical data gathering.

Regarding claim 8:
Bulleit/Gupta/Noumeir/Yu teaches the limitations of claim 1. Bulleit however does not teach:
further comprising: presenting, to the user, using the graphical user interface, a patient summary of the patient, wherein one or more users may view the indexed one or more medical records.
Gupta teaches: [0058], [0059]- summary of patient’s medical records from the search is presented to the user on an user interface
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an interface as taught by Gupta to modify the system of Bulleit/Gupta/Noumeir/Yu to provide better and more comprehensive medical data gathering.

Regarding claim 9:
Bulleit/Gupta/Noumeir/Yu teaches the limitations of claim 8. Bulleit however does not teach:
wherein the patient summary includes information selected from the group consisting of: patient demographics; allergies; medications; immunizations; patient problems; patient social history; medical equipment; family history; vital signs; physical findings; encounters; plan of care; procedures; and results.
Gupta teaches: [0036]- group where information can be selected from includes: patient demographics; allergy; medication; immunization; conditions/diseases (problems); social history; surgical history (interactions with medical equipment can be taken from this history); family history; vitals; medical history (physical findings can be found from this); hospital activity history/ ER admittance (can be classified as encounters); patient’s procedural history (plan of care can be taken from this); procedures; and lab results
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an summary as taught by Gupta to modify the system of Bulleit/Gupta/Noumeir/Yu to provide better and more comprehensive medical data gathering.

Regarding claim 10:
Bulleit/Gupta/Noumeir/Yu teaches the limitations of claim 1. Bulleit however does not teach:
inputting, using the graphical user interface, medical commentary for the patient, the medical commentary being saved to the indexed one or more medical records.
Gupta teaches: [0038]- treatment recommendations (which is part of medical commentary) can be defined and selected with the results from the search query; this is done on the user interface).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using an summary as taught by Gupta to modify the system of Bulleit/Gupta/Noumeir/Yu to provide better and more comprehensive medical data gathering.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686